Citation Nr: 9900828	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee partial medial meniscectomy, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1986 to 
December 1987.  This matter comes to the Board of Veterans 
Appeals (Board) from a Department of Veterans Affairs (VA) 
San Francisco Regional Office (RO) May 1993 rating decision 
which denied an increased evaluation for residuals of a right 
knee partial medial meniscectomy, evaluated as 10 percent 
disabling.  

As the veteran has relocated to the Los Angeles area, the Los 
Angeles RO now has jurisdiction over his claim.  He failed to 
report for a hearing before a traveling member of the Board 
at the Los Angeles RO scheduled in December 1998 without any 
indication of good cause for his failure to appear, and he 
has not otherwise expressed a desire to reschedule that 
hearing.  Thus, the Board will proceed as though he has 
withdrawn his request for such hearing.  38 C.F.R. 
§ 20.704(d).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology associated with 
the residuals of his right knee partial medial meniscectomy 
is productive of grinding and clicking sounds, as well as 
frequent pain, particularly when he plays sports, walks, 
stands or is exposed to cold temperatures.  Thus, he 
maintains that this symptomatology is more disabling than a 
10 percent disability evaluation reflects.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for residuals of a right knee partial medial 
meniscectomy.


FINDINGS OF FACT

1.  The residuals of the veterans service-connected right 
knee partial medial meniscectomy are not productive of a loss 
of motion or symptoms that are more than mild in nature.

2.  It has not been shown that the residuals of his right 
knee partial medial meniscectomy are productive of frequent 
episodes of locking and effusion into the knee joint; he has 
not been shown to have malunion of the tibia and fibula with 
moderate right knee disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right knee partial medial meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 3.655(b), 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261 and 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for his 
service-connected  residuals of a right knee partial medial 
meniscectomy is well grounded, in that it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contention concerning 
the severity of the residuals of his right knee partial 
medial meniscectomy (within the competence of a lay party to 
report) is sufficient so that his claim is well grounded.  
The facts relevant to the issue on appeal have been properly 
developed and the VA duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The U.S. Court of Veterans Appeals (Court) has held that, 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, the Court more recently explained 
that when a diagnostic code is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The RO has rated the veterans service-connected residuals of 
right knee partial medial meniscectomy under Diagnostic Codes 
5003, 5010, 5257, 5259, 5260 and 5261.  Diagnostic Code 5003 
provides for the evaluation of degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (1998).

Arthritis due to trauma which is substantiated by X-ray 
findings will be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a (1998).

The symptomatic removal of semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (1998).

A 10 percent rating is warranted when extension is limited to 
10 degrees.  A 20 percent rating is warranted when extension 
is limited to 15 degrees.  A 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  When 
extension is limited to 30 degrees, a rating of 40 percent is 
warranted.  When extension is limited to 45 degrees, a rating 
of 50 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1998).

The veterans residuals of a right knee partial medial 
meniscectomy may also be rated under Diagnostic Codes 5256, 
5258, and 5262.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When the ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis in flexion between 20 and 45 degrees, a rating of 
50 percent is warranted.  38 C.F.R. § 4.71a (1998).

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1998).

Diagnostic Code 5262 provides that an impairment of the tibia 
and fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  A moderate knee or 
ankle disability warrants a 20 percent rating, and a marked 
knee or ankle disability warrants a 30 percent evaluation.  A 
40 percent evaluation is warranted for nonunion of the tibia 
and fibula when there is loose motion requiring a brace.  
38 C.F.R. § 4.71a (1998).

A review of the record reveals that, by October 1988 rating 
decision, the RO granted service connection for the residuals 
of the veterans right knee partial medial meniscectomy, and 
assigned it a 10 percent disability evaluation.  The RO based 
this rating determination on the veterans service medical 
records.

On VA medical examination in November 1989, the veteran 
reported that he experienced right knee pain, particularly 
when he played sports, stood for long periods or was exposed 
to cold temperatures.  He further reported that he had not 
experienced any catching, locking or giving-way of his 
right knee.  Examination of the right knee revealed a full 
range of motion and that there was no increase in intra-
articular fluid.  The ligaments were intact and there was 
some crepitus in the lateral and medial portions of the 
joint.  X-ray examination of the right knee revealed minor 
osteoarthritis which involved all compartments of the knee.  
There was narrowing of the medial compartment and no loose 
bodies were found.  It was noted that he had minor 
osteoarthritis and status post medial meniscectomy of the 
right knee.  The diagnosis was degenerative joint disease of 
the right knee, secondary to medial meniscectomy and other 
factors.

A response received from the San Francisco VA Medical Center 
(MC) in March 1993, with regard to an RO request for 
treatment records, indicated that there were no treatment 
records of the veteran on file from February 1992 to March 
1993.

On VA medical examiantion in April 1993, the veteran reported 
that he experienced frequent pain in his right knee, 
particularly when he walked or stood for prolonged periods.  
He indicated that the right knee occasionally swelled and 
made clicking noises.  He reported that he had not 
experienced any locking or stiffness in the right knee.  He 
indicated that the right knee range of motion had not 
decreased, and that he did not wear a knee brace or use pain 
pills.  Physical examination reveled that he walked without a 
limp and his right knee exhibited well healed, non-tender, 
non-adherent and non-depressed arthroscopy scars.  No 
deformity, effusion or tenderness was present.  The patella 
was normal in position and mobility and did not exhibit any 
tenderness.  The ligaments were intact in all ranges of 
motion.  The range of motion of his right knee to 140 degrees 
without pain or crepitus.  X-ray examination of his right 
knee revealed that the joint space was preserved and 
degenerative changes with osteophytic spurring were present.  

The veteran was scheduled for a VA medical examination in May 
1998, and he was so notified by April 1998 letter from the RO 
sent to his last known address.  Without any indication of 
good cause, he failed to report for that scheduled VA 
examination.  Where a claimant fails to report for VA medical 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

On the basis of the foregoing evidence, the Board is of the 
opinion that an evaluation in excess of 10 percent is 
unwarranted for the veterans residuals of right knee partial 
medial meniscectomy under Diagnostic Code 5257.  An increased 
rating under that code requires the evidence to show that his 
right knee exhibit moderate subluxation or moderate 
instability.  This is not been demonstrated by the evidence.  
The April 1989 VA examination report shows he had full right 
knee range of motion and exhibited some osteoarthritis, which 
was classified as minor.  The most recent VA examination 
report shows that his right knee range of motion continued to 
be full with some degenerative changes.  However, it also 
shows that he had not experienced any locking or stiffness, 
and that he did not wear a knee brace or use pain pills.  In 
addition, his right knee scars were well healed and there was 
no knee deformity, effusion or tenderness.  Moreover, the 
veteran has not received any treatment at the San Francisco 
VAMC for residuals of his right knee partial medial 
meniscectomy, and he has not otherwise indicated that he was 
treated for the disability anywhere else.  Thus, the evidence 
does not show that symptomatology associated with the 
residuals of his right knee partial medial meniscectomy cause 
the moderate subluxation or instability required for a 20 
percent evaluation under Diagnostic Code 5257.  Rather, the 
evidence shows that his residuals of a right knee partial 
medial meniscectomy are appropriately classified as mild and 
commensurate with the current 10 percent disability rating.

An evaluation in excess of 10 percent under Diagnostic Code 
5003 is not warranted as the veterans left knee had a full 
range of motion to 140 degrees at the time of most recent VA 
examination.  

It is noted that an evaluation in excess of 10 percent is not 
possible under Diagnostic Code 5259, as 10 percent is the 
maximum evaluation available under this code.  In addition, 
the veterans full right knee range of motion also renders 
Diagnostic Codes 5260 and 5261 inapplicable to this case.

The Board observes that, as there has been no finding of 
ankylosis of the veterans right knee, Diagnostic Code 5256 
is not applicable to this case.

An evaluation in excess of 10 percent is not warranted under 
for the residuals of the veterans right partial medial 
meniscectomy under Diagnostic Code 5258.  An increased rating 
under this code requires evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the knee joint.  This has not been shown by the 
evidence.  Specifically, while the VA examination reports 
show that the veteran has experienced pain, they also show 
that he has not experienced any episodes of locking or 
effusion into the knee joint.  As such, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5258.

An evaluation in excess of 10 percent is also not warranted 
under Diagnostic Code 5262.  An increased evaluation under 
this code requires the evidence to show an impairment of the 
tibia and fibula, manifested by malunion, with a moderate 
knee or ankle disability.  In this case, the evidence 
presents no reports or findings of malunion of his tibia and 
fibula.  In addition, for the reasons outlined earlier, the 
residuals of the veterans right knee partial meniscectomy 
are appropriately classified as mild in nature.  Thus, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5262.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent based on his complaints 
of pain and functional limitation.  However, the 10 percent 
evaluation currently assigned under Diagnostic Code 5257 
specifically encompasses dysfunction due to pain or 
functional limitation due to instability.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to this case.  Johnson, 9 Vet. App. at 7; Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds no basis upon which to assign a disability rating 
higher than the current evaluation assigned.  However, in an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, on field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1998).  Yet, the 
evidence of record before the Board does not show unusual 
circumstances that would preclude the use of the regular 
rating schedule.  Moreover, the Board is not required to 
discuss the possible application of 38 C.F.R. § 3.321(b)(1) 
when there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).




ORDER

An evaluation in excess of 10 percent for residuals of a 
right knee partial medial meniscectomy is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
